Citation Nr: 1643130	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  11-23 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement of the appellant to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from September 1963 to August 1966. He died in January 2009. The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office and Pension Center (RO) in Milwaukee, Wisconsin. In that rating decision, the RO denied DIC under 38 U.S.C.A. § 1318.

In January 2005, the Veteran and his wife (the present appellant) testified at a hearing, on the issue of service connection for psychiatric disability, before a Decision Review Officer (DRO), at the RO. A transcript of that hearing is of record.


FINDINGS OF FACT

1. In a February 1974 rating decision denying the Veteran service connection for a psychiatric disability, the correct facts, as they were known at the time, were before the adjudicator, the statutory or regulatory provisions extant at that time were correctly applied, and there was no undebatable error in how the facts were weighed or evaluated.

2. The Veteran's entitlement from July 2002 for total disability compensation for a service-connected psychiatric disability was in effect for less than ten years at his death in January 2009. 



CONCLUSIONS OF LAW

1. There was no clear and unmistakable error (CUE) in a rating decision during the Veteran's lifetime denying him service connection for a psychiatric disability. 38 U.S.C.A. §§§ 310, 331 (West 1970); 38 C.F.R. § 3.303 (1974); 38 C.F.R. § 20.1403 (2015).

2. The criteria for DIC under 38 U.S.C.A. § 1318 for the appellant were not met. 
38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

The RO provided the appellant notice in an April 2009 letter. In that letter, the RO notified her what information was needed to substantiate a claim for survivor benefits including DIC under 38 U.S.C.A. § 1318. The letters also addressed how VA assigns effective dates.

The claims file contains service medical records, post-service medical records, and reports of VA medical examinations. The examination reports and other assembled records are adequate and sufficient to reach decisions on the issue on appeal.

The Board finds that the appellant was notified and aware of the evidence needed to substantiate the claim, and the avenues through which she might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining evidence. The appellant actively participated in the claims process by providing evidence and argument. Thus, she was provided with a meaningful opportunity to participate in the claims process, and she has done so.

DIC under 38 U.S.C.A. § 1318.

The appellant is seeking DIC as the Veteran's surviving spouse. She has not contended that the cause of his death was service-connected. She essentially contends that she is entitled to DIC because he had a psychiatric disability that was totally disabling for ten years or longer before his death, and because service-connection for that disability would have been established for ten years or longer before his death but for clear and unmistakable error in a VA rating decision.

When it is determined that a veteran's death was service connected, his surviving spouse generally is entitled to DIC. See 38 U.S.C.A. §§ 1310, 1311. VA pays DIC to a surviving spouse in the same manner as if the veteran's death were service-connected, when the veteran, at the time of death, was in receipt of or entitled to receive compensation for a service-connected disability that was continually rated totally disabling for a period of ten years or longer immediately preceding death. 38 U.S.C.A. § 1318; 38 C.F.R. § 3.22. For purposes of those benefits, a veteran was entitled to compensation if he would have received total disability compensation for ten years before death but for clear and unmistakable error in a decision on a claim filed during his lifetime. 38 C.F.R. § 3.22(b)(1).

A prior decision contains clear and unmistakable error (CUE) where: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at that time were not correctly applied; (2) the error is "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) such determination of CUE is based on the record and law that existed at the time of the adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 38 C.F.R. § 20.1403 (2015).

In December 1973, the Veteran filed a claim for service connection for psychiatric disability. In a February 1974 rating decision an RO denied service connection for psychiatric disability, described as anxiety neurosis. The RO found that during service the Veteran was evaluated for inadequate personality, which was a constitutional or developmental abnormality and not a disability under the law. The RO additionally granted pension based on then- currently diagnosed non-service-connected anxiety neurosis.

In July 2002, the Veteran again sought service connection for psychiatric disability, now diagnosed as schizophrenia. The RO initially denied the claim, finding that the inadequate personality treated in service was not shown to be related to the currently diagnosed condition.  Ultimately, in a February 2006 rating decision, the RO granted service connection for schizoaffective disorder, rated totally disabling from July 2002.  This decision was based in part on a July 2005 VA examination in which the examiner opined that the Veteran had bene misdiagnosed in service, and his inadequate personality was in fact the first manifestation of his current disability.

The Veteran died in January 2009. On the certificate of death the cause of his death is listed as anoxic encephalopathy, due to cardiac arrest. In March 2009, the appellant submitted a claim for DIC. She did not contend then and has not contended that any service-connected disability caused or contributed to causing the Veteran's death. The total disability rating for his schizoaffective disorder had been in effect less than ten years when he died in January 2009. In a September 2009 rating decision the RO denied DIC under 38 U.S.C.A. § 1318. The appellant appealed that decision. In an April 2010 statement, she contended that there was CUE in a 1974 rating decision that did not grant service connection and a total disability rating for his mental illness disability. She contended that findings that the Veteran did not have a psychiatric disorder during service were misdiagnosis. She also stated that in 1974 and for many years afterward VA ignored the Veteran's requests for copies of his service medical records. 

The Board notes that a DIC appellant may not raise a freestanding CUE claim.  See generally Haines v. West, 154 F. 3d 1298 at 1301-02 (Fed. Cir. 1998); see also Rusick v. Gibson, 760 F.3d 1342, 1344 (Fed. Cir. 2014).  She may, however, raise such an allegation as a theory of entitlement in support of her DIC claim.

With regard to the allegation that VA failed to supply requested records to the Veteran, such failure may constitute a failure in the duty to assist the Veteran in substantiating his claim. As a matter of law, however, deficiency in the duty to assist cannot constitute CUE. See 38 C.F.R. § 20.1403(d)(2); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  This allegation cannot support a finding of CUE.

Turning to the allegation that the Veteran was misdiagnosed in service, under the law in effect in February 1974 (which is substantially the same as the law presently in effect), service connection was established for a disability resulting from disease or injury incurred in or aggravated in service. 38 U.S.C.A. §§ 310, 331 (West 1970); 38 C.F.R. § 3.303 (1974). Personality disorders were not considered diseases or injuries within the meaning of the applicable legislation. 38 C.F.R. § 3.303(c) (1974). 

The record as it existed at the time of the February 1974 rating decision included a claim for benefits, the Veteran's service treatment records and VA treatment records. When the Veteran was examined in July 1963 for entrance into service, the examiner checked "normal" for the Veteran's psychiatric condition. He was seen in sick call in August and September 1964, reporting having blacked out or fainted. In August 1965, he was referred to sick call due to behavior including yelling, screaming, and thrashing, with disorientation. He appeared nervous, and reported a gap in his memory of recent events. A service psychiatrist who evaluated him in August 1965 found that he was not insane, but had an inadequate personality. He was seen again in September 1965 following another incident of yelling and screaming. A treating clinician concluded that the behavior was learned and used when under stress. On an April 1966 examination of the Veteran for separation from service, under psychiatric condition the examiner reported "Inadequate Personality." In June 1966, a clinician expressed the impression that the Veteran had a psychiatric disorder rather than a personality disorder. That clinician referred him for mental health evaluation. In a mental health consultation two days later, the clinician concluded that he was mentally responsible for his own actions, and that reported amnestic spells were functional or hysterical in nature. The clinician's impression was inadequate personality.

In December 1973, the Veteran filed a claim service connection for "nerves" that began in 1965. A VA hospital summary reflects treatment of the Veteran in December 1973 and January 1974 for suicidal thoughts and hallucinations. He reported having had such symptoms since he got out of service in 1966. A clinician provided a diagnosis of anxiety neurosis.

There is no indication that the correct facts, as they were known at the time, were not before the adjudicator of the February 1974 rating decision. The adjudicator referred to the inadequate personality or personality disorder findings in the Veteran's service treatment records. During the Veteran's service, at least one clinician opined that he had a psychiatric disorder rather than a personality disorder. Other clinicians, however, concluded that he had only a personality disorder. The 1974 adjudicator's conclusion that it was a personality disorder is the result of the adjudicator's weighing of the evidence.

In disputing the service and RO findings that the Veteran's issues in service were due to personality disorder, the appellant expressed disagreement with how the facts were weighed and evaluated. Although a different conclusion could have been, and later was, reached, the 1974 findings did not contain any undebatable error, and thus were not based on CUE. There also is no indication that the statutes and regulations in effect in 1974 were not correctly applied. Then, as now, personality disorder was not considered a disease for purposes of establishing service connection. Thus, the February 1974 rating decision denying service connection for psychiatric disability may reflect debatable weighing of the facts. On future review, and with the addition of later evidence, a different conclusion was reached. But the February 1974 rating decision did not contain error that meets the high threshold for CUE.

As there was not CUE in a rating decision during the Veteran's lifetime, the Veteran was not entitled to service connection and a total rating for psychiatric disability before VA received in July 2002 his request to reopen a claim for service connection for psychiatric disability. As he was not entitled to such compensation for at least ten years before his death in January 2009, the appellant is not entitled to DIC under 38 U.S.C.A. § 1318.


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


